UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2009. oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file number 0-2892 THE DEWEY ELECTRONICS CORPORATION (Exact name of registrant as specified in its charter) NEW YORK 13-1803974 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 27 Muller Road, Oakland, New Jersey (Address of principal executive offices) Zip Code 201-337-4700 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common stock, $.01 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes X No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes X No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). X Yes No. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act):YesNo X . State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$1,314,177 at December 31, 2008. Indicate the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date: 1,362,031 shares of common stock, par value $.01 per share, at September 18, 2009. Documents Incorporated by Reference Portions of the Company’s definitive Proxy Statement for the 2009Annual Meeting of Shareholders are incorporated by reference in Part III. 2 THE DEWEY ELECTRONICS CORPORATION TABLE OF CONTENTS Item Page PART I 1. Business 4 2. Properties 7 3. Legal Proceedings 8 4. Submission of Matters to a Vote of Security Holders 8 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 6. Selected Financial Data 9 7. Management's Discussion and Analysis of Financial Condition And Results of Operations 10 7A. Quantitative and Qualitative Disclosures about Market Risk 19 8. Financial Statements and Supplementary Data 20 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 35 9A(T). Controls and Procedures 35 9B. Other Information 36 PART III Directors, Executive Officers and Corporate Governance 37 Executive Compensation 37 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 37 Certain Relationships and Related Transactions, and Director Independence 37 Principal Accounting Fees and Services 37 PART IV Exhibits, Financial Statement Schedules 37 3 Back PART I Item 1.BUSINESS The Dewey Electronics Corporation (the "Company") was incorporated in the State of New York in 1955.Located in Oakland New Jersey, the Company is a systems oriented military electronics development, design and manufacturing organization with a focus on compact diesel power generation solutions.The Company’s principal products are electronic and electromechanical systems manufactured for the Armed Forces of the United States, which the Company provides as a prime contractor or as a subcontractor for the Department of Defense.In addition, the Company manufactures and sells commercial snowmaking equipment and related spare parts to the leisure and recreation industry.In recent years this commercial business has not provided a significant portion of the Company’s revenues. Approximately half of the Company’s revenues are derived from the production of a 2kW diesel operated tactical generator set under a long-term prime contract with the Department of Defense. Other government contracts and orders from other defense contractors for small diesel generator sets account for approximately a quarter of revenues with the balance of revenues coming from research and development contracts and orders for spare parts and other electro-mechanical systems. Included in this other business is speed and measurement instrumentation primarily for the U.S. Navy and other prime contractors such as shipbuilders.Orders are also received for replacement parts and equipment for previous Company contracts with the Department of Defense as well as other projects performed as a subcontractor.In past years, the Company had various long-term contracts to provide the U.S. Navy with various equipment. The Company has been the sole source producer of the 2kW diesel operated tactical generator set for the Department of Defense since 1997.Its initial contract was awarded by the U.S. Army in 1996 and final deliveries were made under that award in March 2002.Deliveries were made to the various branches of the Armed Forces of the United States. A new contract was awarded in September 2001 to provide the U.S. Army and other Department of Defense Agencies with this same 2kW diesel operated generator set.This contract is a ten-year indefinite delivery, indefinite quantity contract which replaces the initial contract awarded in 1996.The total amount of orders under the September 2001 contract placed through August 31, 2009 amount to approximately $33 million.Deliveries of orders currently in-house are scheduled to continue through fiscal year 2010.As with the initial contract mentioned above, this contract allows for the U.S. Army to place annual production orders and to place additional interim orders.However, no assurances can be made that further orders will be placed or, if they are placed, the timing and amount of such orders. In March 2007, the Company was awarded three related research and development sub-contracts, in the aggregate amount of up to approximately $230,400, to research and develop electronic controls for diesel fuel cell reformers.Work on these sub-contracts began in the first quarter of fiscal year 2008(quarter ended September 30, 2007) and is expected to extend until the third quarter of fiscal 2010. In April 2009 the Company was notified that an additional option in one of the original sub-contracts above had been funded in an amount up to $197,183. Work on this option phase of the sub-contract is also expected to continue until the third quarter of fiscal 2010. (No assurances can be given that the research and development services provided by the Company over the term of these sub-contracts will equal the full amounts set forth above.)No assurances can be given that the Company will receive any future production orders as a result of these sub-contracts or that the Company will be awarded any additional research and development contracts or sub-contracts. In July 2007, the Company received a sub-contract to develop an armored 3 kilowatt 28 volt DC auxiliary power unit that can be mounted on the back of the United States Marine Corps (USMC) main battle tank, the Abrams M1A1.The development sub-contract, for $646,400, was awarded by the USMC Tank Program Office, in Quantico, VA, through a sub-contract administered by CACI, Eatontown, NJ, and had the possibility of a follow-on production contract.Work on this sub-contract also began in the first quarter of fiscal year 2008(quarter ended September 30, 2007) and continued into the quarter ending September 30, 2008. In December 2008, the Company was notified that 4 Back the USMC had awarded the production contract to another company who was not part of the development phase awarded in 2007. In August 2007, the Company received a new contract to provide auxiliary power systems for the USMC ‘Logistic Vehicle’.This contract, awarded by the USMC Systems Command, Quantico, VA, consists of a base year and three option years, exercisable at the Government’s option.The Logistics Vehicle Power System (LVPS) is a diesel-powered 3.5 kilowatt 28 volt DC generator providing power to equipment that protects against improvised explosive devices.It is based on the Company’s existing 2 kilowatt military tactical generator.A delivery order for the LVPS, valued at approximately $2.4 million was received in August 2007 and completed in December 2007.In July 2008, the Company received a second delivery order valued at approximately $500,000 for additional units which were delivered in January 2009. Work began to produce these units during the first quarter of fiscal year 2009 (quarter ended September 30, 2008) and was substantially completed during the second quarter of fiscal year 2009. Subsequently, in January 2009, the Company received a third delivery order valued at approximately $400,000 with deliveries made in July and August 2009.While the Company was successful in obtaining these initial orders, no assurance can be made that the Company will receive any future production orders as a result of this contract. In December 2007, the Company announced the award of a $985,976 sub-contract from Fibertek, Inc. of Herndon, VA, as part of the U.S. Government’s 2kW Military Tactical Generator (MTG) Product Improvements – Engine.This sub-contract covered the efforts to qualify an EPA compliant diesel engine for use in the 2kW portable Military Tactical Generator product line.This engineering and test effort was conducted at the Company’s Oakland, NJ, facility.Initial test efforts began during the third quarter of fiscal year 2008 (quarter ended March 31, 2008). First article testing revealed that the replacement EPA compliant engine was incapable of providing the necessary power output in the required range of operating conditions.As a result, the Company does not expect this engine to replace the existing non-compliant engine used in the 2kW product line.The Army has a waiver from the EPA to continue using the non-compliant engine. In May 2008, the Company received an award of $475,000 to develop a prototype ‘idle reduction’ system consisting of an environmental control unit and diesel generator under a sub-contract from MTC Technologies of Eatontown, NJ.The Company partnered with AMETEK Corporation of El Cajon, California to develop this system to provide heating and cooling for US Army “long haul” trucks independent of the vehicle’s main engine.The generator developed by the Company under this sub-contract, powers the environmental control unit while also providing both AC and DC current for the vehicle.Work under this sub-contract was substantially completed in December 2008 and delivery of the prototype units to the customer was made in January 2009.No assurance can be made that the Company will receive any future production orders as a result of this sub-contract or that the Government will award the Company any additional development contracts. The Company’s primary sources of revenue include products with long manufacturing lead times.Recognizing this, the Company has committed some of its resources to making a quantity of these products readily available by producing them for inventory and sales.The Government sector has been ordering limited quantities of 2kW generator sets for specific uses pursuant to short-term orders independent of the Company’s 2kW contract. The Company expenses its research and development costs as incurred.These costs consist primarily of salaries and material costs.For the fiscal years ended June 30, 2009 and 2008, the Company expensed $113,735 and $212,348, respectively, of research and development costs.Research and development projects performed under contracts for customers are billed to the customer and are recorded as contract costs as incurred. Compliance with Federal, state and local environmental provisions has had no material effect upon capital expenditures, income or the competitive position of the Company.In addition, there are no material capital expenditures anticipated for environmental compliance. 5 Back As of September 18, 2009 the Company had a work force of 34 employees, all of whom were fulltime employees of the Company.Fluctuations in the work force during the year generally result from uneven contract requirements and variations in the mix of products. Revenues and estimated earnings under long-term defense contracts (including research and development contracts, except as described below in this paragraph) are recorded using the percentage-of-completion method of accounting, measured as the percentage of costs incurred to estimated total costs of each contract.For the Company’s indefinite delivery, indefinite quantity contract to provide 2kW generator sets to the military and for orders from other government subcontractors for 2kW generators, percentage-of-completion calculations are based on individual “Delivery Orders” which are periodically received for specified quantities.For research and development contracts total costs incurred are compared to total expected costs for each contract. During the fiscal year ended June 30, 2009, the Company had one development sub-contract to perform qualification tests for an EPA compliant engine for use with its 2kW generator sets on which it did not recognize revenue based on the percentage-of-completion method.In this sub-contract revenue was recorded with the successful completion of each milestone in accordance with the contract terms. The sub-contract was completed in January 2009. The Company uses the percentage-of-completion method to recognize revenue for its replacement parts business when the dollar amount of the order to be delivered in a future period or periods is material, and the duration of the work will span multiple reporting periods.Revenue and earnings for all other orders for replacement parts (including orders for replacement parts for snowmaking equipment) are recorded when deliveries of product are made and title and risk of loss have been transferred to the customer and collection is probable. For those contracts where revenue has been recognized using the percentage-of-completion method of accounting, provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined.Changes in job performance, job conditions, and estimated profitability may result in revisions to costs and income and are recognized in the period in which the revisions are determined. Although raw materials are generally available from a number of suppliers, the Company is at times dependent upon a specific supplier or a limited number of suppliers of material for a particular contract.As of the filing of this Annual Report, the Company’s principal suppliers are: Martin Diesel, Baldor Electric Company, Balmar Commercial Industries and the Crompton Instruments Division of Tyco Electronics Corporation.The Company has occasionally experienced some temporary delays in the receipt of raw materials in the past. Such delays have not had a material adverse effect on operations.The Company cannot, however, provide any assurances that future delays, if any, will not have a material adverse effect. Reference is made to Item 7 - Management's Discussion and Analysis of Financial Condition and Results of Operations for additional information. OPERATIONAL RISKS You should carefully consider the information described below, together with all of the other information included in this Annual Report.The following operational risks and uncertainties are not the only ones we face, however, they are the ones our management believes are material.If any of the following risks actually materialize, our business, financial condition or results of operations could be harmed.This Annual Report contains statements that are forward-looking.These statements are based on current expectations and assumptions that are subject to risks and uncertainties such as those listed below and elsewhere in this Annual Report, which, among others, should be considered in evaluating our future performance. The Company’s Dependence on Government Defense Business and the 2kW Program Virtually all of our revenues are derived from Government defense business, which is comprised of business with the U.S. Department of Defense or with other Government contractors.Our Government defense business consists of long-term contracts and 6 Back short-term orders such as for replacement parts.The loss of substantial Government business (including a material reduction of orders under existing contracts) would have a material adverse effect on our business. Historically, our revenues from our Government defense business have been dependent upon single programs.Currently, our primary program is with the U.S. Army to provide diesel operated generator sets.On September 7, 2001, we were awarded a ten year indefinite delivery, indefinite quantity contract to provide the U.S.
